DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
A phone call was made to the applicants’ representative Daifei Zhang on 1/22/2021 and a proposed examiner’s amendment was extended in order to place the application in condition of allowance. However, Mr. Zhang, after considering the amendment, did not accept the proposed amendments and requested an office action. An office action is presented on merits.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7, 11-13, 27-31, 33, 36-39, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (ZHANG et al US 2016/0352551) in view of KAWAMURA et al (US 2012/0127961) further in view of SEO et al (US 2020/0145988)
Regarding claim 1, 27, 53 ZHANG (ZHANG et al US 2016/0352551) discloses a method/device for transmitting information, comprising: 
determining, by a terminal device, a first transmission manner adopted for transmission of target uplink information in a first time unit, the first transmission manner being different from a second transmission manner adopted by the terminal device for transmission of the target uplink information in a second time unit, (ZHANG: ¶123, Fig. 8, Fig. 2, Fig. 5,  ¶54, ¶62, a numerology for performing uplink transmission is determined at the UE; the UE determines a first manner (using a first numerology) which is different for at least one other  manner (second manner, using second numerology) with respect to at least the time units (TTI, transmission time interval) and the respective time lengths of the time units), each of the first transmission manner and the second transmission manner comprising a preprocessing manner for the target uplink information and a number of frequency-domain resources adopted by the terminal device for transmission of the target uplink information, a first transmission manner for the first transmission manner different from a second preprocessing manner for the second transmission manner (ZHANG: ¶104, ¶113, Fig. 5, Fig. 3, the uplink information is transmitted with a first preprocessing manner when transmitting A/N; and a second preprocessing manner by transmitting CSI) and a number of first frequency-domain resources for the second transmission manner ZHANG: Fig. 2, Fig. 8, Fig. 5, ¶62, ¶123,  ¶112-113, an uplink transmission using a first manner (using a first numerology) uses different number of time-frequency resources e.g. in Fig. 2, two S1’s (equivalent to frequency domain resources) than the second manner (using a second numerology) using one S2; both S1 and S2 being in the frequency domain), a time length for transmission of the target uplink information in the second time unit being different from a time length for transmission of the target uplink information in the first time unit (ZHANG: ¶123, Fig. 8, Fig. 2, ¶54, a numerology for performing uplink transmission is determined at the UE; the UE determines a first numerology (manner) which is different for at least one other (second) numerology (manner) with respect to at least the time units (TTI, transmission time interval) and the respective time lengths of the time units) and 
sending, by the terminal device, the target uplink information to a network device in the first transmission manner (ZHANG: ¶125, uplink communication is performed by the UE using the first transmission manner/first numerology set).,
wherein determining, by the terminal device, the first transmission manner adopted for transmission of the target uplink information in the first time unit comprises: determining, by the terminal device, the number of the first frequency-domain resources adopted for transmission of the target uplink information in the first time unit according to a number of uplink time resources in the first time unit and a rate of the target uplink information (ZHANG: Fig. 2, Fig. 8, ¶62, ¶123, a number of frequency domain resources, (two S1’s) is used vs one S2, depending on the different numerology (i.e. different length of TTIs) and  according to the size/amount of feedback data to be transmitted per unit time (based on the requirement of the service which is corresponding to the numerology, ¶65)).
ZHANG remains silent regarding the number of frequency domain resources based on the size of the target uplink information.
However, KAWAMURA et al (US 2012/0127961) discloses the number of frequency domain resources based on the size of the target uplink information (KAWAMURA: ¶44, based on the size of the feedback information, the transmission bandwidth i.e. number of frequency domain resources are determined).
A person of ordinary skill in the art working with the invention of ZHANG would have been motivated to use the teachings of KAWAMURA as it performs mapping of the feedback control information for each component carrier to suitable radio resources based on the number of component carriers, the presence or absence of uplink transmission data, and the number of bits of control information to transmit as feedback, and transmits an uplink transmission signal mapped to the radio resources, and it is thereby possible to efficiently transmit the feedback control information on uplink channels (¶11) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG with teachings of KAWAMURA in order to improve uplink resource utilization, efficiency and reliability.
ZHANG modified by KAWAMURA remains silent regarding wherein responsive to determining that a type of the target uplink information is periodic Channel State 
However, SEO et al (US 2020/0145988) discloses responsive to determining that a type of the target uplink information is periodic Channel State Information (CSI) the first preprocessing manner is to select information with a highest priority in the periodic CSI for transmission (SEO: ¶158-161, in response to a periodic CSI is the target uplink transmission information, the CSI with the highest priority is transmitted/selected).
A person of ordinary skill in the art working with the invention of ZHANG modified by KAWAMURA would have been motivated to use the teachings of SEO as it provides a way mitigate collision of CSI reports thereby reliably transmitting uplink information (¶159, ¶7) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG modified by KAWAMURA with teachings of SEO in order to improve uplink information efficiency and reliability.

Regarding claim 4, 30, ZHANG modified by KAWAMURA modified by SEO discloses method/device of claim 1/27, wherein determining, by the terminal device, the first transmission manner adopted for transmission of the target uplink information in the first time unit comprises: determining, by the terminal device, a first transmission mode adopted for transmission of the target uplink information in the first time unit, the first transmission mode being a predetermined transmission mode (ZHANG: ¶123, Table 1, a first numerology set/mode is used for transmission of the uplink information in the first TTI (transmission unit) and it is preset in the UE). 
Regarding claim 5, 31, ZHANG modified by KAWAMURA modified by SEO discloses method/device of claim 1/27, wherein before determining, by the terminal device, the first transmission manner adopted for transmission of the target uplink information in the first time unit, the method further comprises: receiving, by the terminal device, a first transmission mode adopted for transmission of the target uplink information in the first time unit from the network device (ZHANG: ¶123, a first numerology set/mode is used for transmission of the uplink information in the first TTI (transmission unit) and it is indicated by the base station). 

Regarding claim 2, 28, ZHANG modified by KAWAMURA modified by SEO discloses method/device of claim 1/27, wherein a type of the target uplink information comprises at least one of Acknowledgement/Non-Acknowledgement (ACK/NACK) information or periodic Channel State Information (CSI). (ZHANG: ¶104, the uplink information is transmitted with a first preprocessing manner when transmitting A/N; and a second preprocessing manner by transmitting CSI; SEO: ¶158-161, in response to a periodic CSI).

Regarding claim 3, 29 ZHANG modified by KAWAMURA modified by SEO discloses method/device of claim 1/27, wherein each of the first transmission manner and the second transmission manner comprises at least one of the following manners for the first transmission manner is different from that for the second transmission ZHANG: Fig. 2, Fig. 6, ¶114, different numerologies/transmission manners having different TTI lengths have different number of time-frequency resources than each other).: 
a preprocessing manner adopted by the terminal device for the target uplink information; a transmission mode adopted by the terminal device for transmission of the target uplink information, the transmission mode being a Multiple Input Multiple Output (MIMO) mode; a number of frequency-domain resources adopted by the terminal device for transmission of the target uplink information; transmit power adopted by the terminal device for transmission of the target uplink information; or a resource index of a resource adopted by the terminal device for transmission of the target uplink information (ZHANG: ¶125, Table 1-4, respective bandwidths (MHz), respective TTIs and different preprocessing (sampling frequency) for different numerology sets/transmission manners; ¶123, index for the parameters including the resources in a numerology set). 
Regarding claim 7, 33, ZHANG modified by KAWAMURA modified by SEO discloses the method/device of claim 3/29, wherein before determining, by the terminal device, the first transmission manner adopted for transmission of the target uplink information in the first time unit, the method further comprises: receiving, by the terminal device, a number of first frequency-domain resources adopted for transmission of the target uplink information in the first time unit from the network device (ZHANG: ¶123, receiving indication at least implicitly indicating the number of symbols (resources), from the base station; KAWAMURA: ¶150, downlink control signal indicating the number of frequency resources allocated to the uplink control information). 
Regarding claim 11, 37, ZHANG modified by SEO discloses a method/device of claim 3/29, wherein determining, by the terminal device, the first transmission manner adopted for transmission of the target uplink information in the first time unit comprises: determining, by the terminal device, a first resource index adopted for transmission of the target uplink information in the first time unit according to first information, the first information being different from second information and the second information being configured for the terminal device to determine a second resource index adopted for transmission of the target uplink information in the second time unit (ZHANG: ¶123, indexes for the parameter sets; the parameter sets including indication to the resources for first and second numerology sets). 
Regarding claim 12, 38, ZHANG modified by KAWAMURA modified by SEO discloses method/device of claim 3/29, wherein determining, by the terminal device, the first transmission manner adopted for transmission of the target uplink information in the first time unit comprises: determining, by the terminal device, a first resource index adopted for transmission of the target uplink information in the first time unit according to third information and a first algorithm, the first algorithm being different from a second algorithm and the second algorithm being configured for the terminal device to determine a second resource index adopted for transmission of the target uplink information in the second time unit according to the third information (ZHANG: ¶123-124, Table 1, the indication is received by the terminal indicating the index (equivalent to the third information) for a parameter set for a numerology and combining that with a corresponding equation/mapping relationship to determine respective other parameters for the same parameter set; since each parameter set has different parameters, the algorithms/equations are different). 


Regarding claim 13, 39, ZHANG modified by KAWAMURA modified by SEO discloses method/device of claim 3/29, regarding responsive to determining that the type of the target uplink information is the ACK/NACK information, the first preprocessing manner is to perform bundling across the ACK/NACK information (SEO: ¶117, bundling is performed across ACK/NACK information). 

Claims 10,36 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG modified by KAWAMURA modified by SEO as applied to claim 3/29 above, further in view of GOLITSCHEK et al (US 2020/0128565).
Regarding claim 10, 36 ZHANG modified by KAWAMURA modified by SEO discloses a method/device of claim 3/29, wherein before determining, by the terminal device, the first transmission manner adopted for transmission of the target uplink information in the first time unit (ZHANG: ¶123, Fig. 8, a numerology for performing uplink transmission is determined at the UE; the UE determines a first numerology set (manner) which is different for at least one other (second) numerology set (manner) with respect to at least the time units (TTI, transmission time interval) and the respective time lengths of the time units), the method further comprises: 
 control command sent by the network device, the first transmit power control command being configured to adjust transmit parameters for transmission of the target uplink information in the first time unit or the first transmit control command being configured to adjust the transmit for transmission of the target uplink information in the first time unit and transmit for transmission of the target uplink information in the second time unit; wherein determining, by the terminal device, the first transmission manner adopted for transmission of the target uplink information in the first time unit comprises: determining, by the terminal device, a first transmit adopted for transmission of the target uplink information in the first time unit according to the first transmit control command (ZHANG: ¶123-124, downlink control command is transmitted to the terminal in order to adjust uplink communication parameters for uplink transmission). 
ZHANG modified by KAWAMURA modified by SEO remains silent regarding the control command comprises transmission power control command and the adjustment is of the transmission power of the uplink transmission. 
However, GOLITSCHEK discloses the control command comprises transmission power control command and the adjustment is of the transmission power of the uplink transmission (GOLITSCHEK: ¶43, power control commands to adjust the transmit power of the assigned uplink control information transmission).
A person of ordinary skill in the art working with the invention of ZHANG modified by KAWAMURA modified by SEO would have been motivated to use the teachings of GOLITSCHEK as it provides a well known technique to control power in order to control interference due to uplink communication. Therefore, it would have been obvious to one .


Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    251
    642
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    249
    653
    media_image2.png
    Greyscale
”
	Examiner respectfully disagrees with the above argument. Applicants take a first position that ZHANG does not disclose “…a number of first frequency-domain resources for the second transmission manner being different from a number of second frequency-domain resources for the second transmission manner…”


	ZHANG, however, discloses in at least Fig. 2 and Fig. 5, how, different number of resources are allocated to uplink communication/feedback communication. This includes different number of time-frequency resources that span over both time and frequency domains.

    PNG
    media_image3.png
    1085
    1060
    media_image3.png
    Greyscale


Fig. 5 show further different parameter set configured for uplink communications. 
	¶104 of ZHANG discloses that, in at least one scenario, resources for uplink communication are used to transmit either Ack/Nack for downlink information or CSI for downlink information. 
and UL time allotment including data, HARQ A/N and/or CQI components. The signal component locations can vary from those shown in FIG. 12--for example, the RS/pilot location can precede the DL control channel based on requirements. 

	Also, ZHANG’s uplink communication resources are transmitted in at least two different transmission manners. 
[0054] The numerology of the example set out in the above Table 1 (implemented through CP design) may be considered to have been optimized for low CP overhead. One scalable set of numerology is applicable to the scalable FFT sizes and carrier bandwidths. Details for the two types of symbols used in each subcarrier spacing option are given in the following Table 2, where both Type-1 CP lengths and Type-2 CP lengths are scalable over the subcarrier spacing options. 


    PNG
    media_image4.png
    417
    498
    media_image4.png
    Greyscale


Further, different bandwidths are associated with different subcarrier spacings/numerologies. 	
    PNG
    media_image5.png
    323
    937
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    889
    751
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    224
    418
    media_image7.png
    Greyscale

A person of ordinary skill in the art would reasonably interpret the teachings of ZHANG above, as the teaching “…a number of first frequency-domain resources for the second transmission manner being different from a number of second frequency-domain resources for the second transmission manner …determining, by the terminal device, the first transmission manner adopted for transmission of the target uplink information in the first time unit comprises: determining, by the terminal device, the number of the first frequency-domain resources adopted for transmission of the target uplink information in the first time unit according to a number of uplink time resources in the first time unit and a rate of the target uplink information.”
	 ZHANG remains silent regarding the number of frequency domain resources based on the size of the target uplink information.
However, newly cited reference, KAWAMURA et al (US 2012/0127961) discloses the number of frequency domain resources based on the size of the target uplink information (KAWAMURA: ¶44, based on the size of the feedback information, the transmission bandwidth i.e. number of frequency domain resources are determined).


All remaining arguments are based on the arguments addressed above and, therefore, are fully responded to as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461